      8:20-cv-00394-BCB-MDN Doc # 28 Filed: 12/10/20 Page 1 of 1 - Page ID # 158




THE UNITED STATES FEDERAL DISTRICT COURT OF THE DISTRICT OF

NEBRASKA

SUSANNE BECKER,Plaintiff, vs. 8:20cv00394

vs,

Defendants

United States Postal and essigns                      reply summary judgement

National Association of Letter Carriers and essigns



Since Mr.Martinez affidavit says he cant find a gerviance for 2017 from Texas as in Colorado or
Wyoming then I ask for my refund of 4,446.75 that was taken in error by the USPS from the U.S Treasury
before a due process hearing.

Signature signed under FRCP 11(a) Susanne Becker
